Title: [To Thomas Jefferson from André Limozin, 30 June 1788]
From: Limozin, André
To: Jefferson, Thomas


          [Le Havre, 30 June 1788. Recorded in SJL Index, but no letter of this date has been found. There is in MHi, however, a remnant of what may be this letter; it is unsigned, but is endorsed “Limozin” by T.J. It reads: “I was forgetting to mention to your Excellency that I have received Mr. Wm. Shorts Letter dated the 1rst instt. and that of his friend Mr. Fulwar Skipwith dated the 4th instt. with 4 inclosed for America which agreable to his desires I have forwarded. I have charged your account with the postage for them, amounting to 10 Lvrs. 7 Sous.” Limozin again mentioned the amount of the postage on Short’s letters in a letter to TJ of 6 Oct. 1788, q.v.]
        